Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  160217                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MARK GOTTLEBER and ROSE GOTTLEBER,                                                                  Richard H. Bernstein
          Plaintiffs-Appellees,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160217
                                                                   COA: 336011
Bay CC: 12-003406-CZ
  COUNTY OF SAGINAW,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 1, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 2, 2020
           p1216
                                                                              Clerk